      Case: 4:19-cr-00342-CDP Doc. #: 4 Filed: 05/03/19 Page: 1 of 2 PageID #: 6
                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )
 Plaintiff,                                          )
                                                     )
 v.                                                  )     No. 4:19 CR 342 CDP NCC
                                                     )
 TERRELL DIXON,                                      )
                                                     )
 Defendant.                                          )

                  MOTION FOR PRETRIAL DETENTION AND HEARING

       Comes now the United States of America, by and through its Attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Linda Lane, Assistant United

States Attorneys for said District, and moves the Court to order Defendant detained pending trial,

and further requests that a detention hearing be held three (3) days from the date of Defendant's

initial appearance before the United States Magistrate pursuant to Title 18, United States Code,

'3141, et seq.

       As and for its grounds, the United States of America states as follows:

          1.     Defendant is charged with felon in possession of a firearm in violation of Title 18,

United States Code, § 922(g)(1), an offense for which a maximum 10-year imprisonment is

prescribed under Title 18.

          2.     According to St. Louis Metropolitan Police Department complaint number 19-

002228, officers were informed that Defendant demanded money from his child’s mother for

drugs. After she informed Defendant she did not have any money, an argument ensued, and

Defendant pointed a firearm in her face. Officers seized a firearm from the residence.

          3.     Defendant’s criminal history includes felony convictions for unlawful use of a

weapon and possession of a controlled substance.
   Case: 4:19-cr-00342-CDP Doc. #: 4 Filed: 05/03/19 Page: 2 of 2 PageID #: 7
         4.    The defendant’s criminal history and the nature and circumstances of the offense

charged reflects that there is a serious danger to the community that would be posed by the

defendant’s release.

         5.    Pursuant to Title 18, United States Code, Section 3142(g), the weight of the

evidence against defendant, the defendant’s history and characteristics, and the nature and

seriousness of the danger to any person or the community that would be posed by defendant’s

release warrant defendant’s detention pending trial.

       WHEREFORE, the United States requests this Court to order Defendant detained prior to

trial, and further to order a detention hearing three (3) days from the date of Defendant's initial

appearance.



                                                       Respectfully submitted,

                                                       JEFFREY B. JENSEN
                                                       United States Attorney


                                                       /s/ Linda Lane
                                                       LINDA LANE, #0011451IA
                                                       Assistant United States Attorney
